This is an appeal by the plaintiff from a judgment for $2,346.25 based upon the verdict of a jury and from an order denying defendant’s motion for a new trial. The action is brought to recover damages for personal injuries sustained by plaintiff when he was a passenger in an automobile owned and driven by the defendant. The defendant alleges that the plaintiff was guilty of contributory negligence, that he saw the dangers he was being driven into and did not protest. The defendant claims the verdict is excessive. Defendant showed that plaintiff lost no time from his work. Plaintiff was injured in the leg, ankle and hand, and was confined to his room for a time and he had to have many treatments. The jury passed upon the questions of fact involved. The evidence sustained the verdict. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.